MEMORANDUM **
Mariano Cisneros appeals pro se the district court’s summary judgment in favor of the defendants, on statute of limitations grounds, in his action pursuant to 42 U.S.C. § 1983, and the Americans with Disabilities Act, 42 U.S.C. §§ 12101 (“ADA”) and the dismissal of his state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Margolis v. Ryan, 140 F.3d 850, 852 (9th Cir.1998), and may affirm on any basis supported by the record, see Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir.1993). We affirm.
The district court did not err in granting summary judgment as to the ADA and section 1983 claims because those claims were barred by the statute of limitations. See Wilson v. Garcia, 471 U.S. 261, 266-67, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985).
Even if Cisneros’ attempts to seek an administrative remedy for his academic dismissal tolled the one-year statute of limitations on his federal claims, he nevertheless failed to bring an action within the time required by the statute of limitations. See Elliott v. City of Union City, 25 F.3d 800, 802 (9th Cir.1994).
To the extent that Cisneros asserts that the district court abused its discretion by dismissing his state law claims, the assertion is not persuasive. See Executive Software N. Am., Inc. v. United States Dist. Court, 24 F.3d 1545, 1555-56 (9th Cir.1994) (stating that district courts may decline to exercise supplemental jurisdiction over state claims if the court has dismissed all claims over which it has original jurisdiction).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9 th Cir. R. 36-3.